MEMORANDUM ***
California state prisoner Randy Aaron Hall appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition, challenging his conviction for committing a lewd act on a child. We have jurisdiction pursuant to 28 U.S.C. § § 1291 and 2253, and we affirm.
Hall contends that the jury instructions that allowed consideration of prior acts of sexual misconduct to show propensity violated his rights by lessening the burden of proof. We conclude that the state court’s decision rejecting this claim was not contrary to, or an unreasonable application of, clearly established federal law, as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d); see alsEstelle v. McGuire, 502 U.S. 62, 71-75, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991); Alberni v. McDaniel, 458 F.3d 860, 863-67 (9th Cir.2006); Gibson v. Ortiz, 387 F.3d 812, 822 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.